Citation Nr: 0809105	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  02-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to October 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2003, the Board requested further development under the 
authority then in effect.  In September 2003 the case was 
remanded for such development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The veteran is not shown to have engaged in combat.  In his 
original stressor statement, he identified several alleged 
stressor events he experienced while serving aboard the 
U.S.S. Dixie.  He stated that he was spoke to a fellow 
crewmember just before that person committed suicide; that he 
donated blood to a friend who was cut in a fight only to find 
the next morning that the friend died, and that he was in an 
altercation with a drunk soldier, sustaining a facial 
laceration that required "60 stitches".  In November 2004 
correspondence, he related that he was kicked in the face by 
a "drunk sailor", and sustained extensive facial scars from 
over "30 stitches"; he also stated that he was hospitalized 
at the time, and that the injury required that he undergo 
surgery.  

The veteran's service medical records (SMRs) show that in 
March 1971, he was hospitalized for three days for treatment 
of a facial laceration he sustained from an altercation 
aboard the U.S.S. Dixie.  [A March 1973 Administrative 
Decision found that the injury was not due to willful 
misconduct.]

The RO sought verification of the incidents the veteran 
alleged.  In April and September 2006 the RO sought deck logs 
from the U.S.S. Dixie from January to April 1971.  They 
identified the veteran's stressors as being kicked in the 
face by a drunk solider and requiring extensive stitches and 
surgery in the Subic Bay Hospital; donating blood to a friend 
who died shortly thereafter; nonstop firing of the ship's 
largest guns; and being arrested for being AWOL.  An October 
2006 letter from the National Archives to the RO advised that 
on review of the U.S.S. Dixie deck logs, they did not find 
mention of the events described in the RO's letter regarding 
the veteran's experiences.  The RO determined that the 
veteran was not exposed to a corroborated stressor event in 
service and denied the claim on that basis.  

While the veteran has clearly embellished his stressor 
accounts, the evidence nonetheless corroborates that he 
sustained a facial laceration from an altercation aboard the 
U.S.S. Dixie.  Consequently, the question becomes not whether 
an event occurred (which is a matter for adjudicatory 
determination), but whether such event was sufficient to 
constitute a stressor event supporting a diagnosis of PTSD.  
In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims held that sufficiency of a 
stressor was a clinical determination for an examining mental 
health professional.  Hence, a VA psychiatric examination is 
necessary.  Notably, VA regulations provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, in an original compensation 
claim, the claim shall be rated based on the evidence of 
record (which does not show a diagnosis of PTSD based on a 
stressor event of a sailor kicking him in the face, causing a 
facial laceration which required hospitalization and 
extensive surgery).  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine whether or not he has PTSD based 
on a corroborated stressor event in 
service.  The veteran's claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  The psychiatrist 
should note that the veteran did not serve 
in combat and that the only corroborated 
"stressor event" in service is that he 
sustained a facial laceration in an 
altercation aboard the U.S.S. Dixie.  The 
psychiatrist should specifically respond 
to the following:  

(a) Is the only corroborated alleged 
stressor event in service in this case, 
that the veteran sustained a facial 
laceration in an altercation aboard ship, 
a sufficiently traumatic event to be the 
underlying stressor for a diagnosis of 
PTSD?  

(b) If so, does the veteran indeed have 
PTSD based on such stressor event?  If 
PTSD is diagnosed, the examiner should 
outline the symptoms that support the 
diagnosis, and discuss any credibility 
issues addressed by the evidence.  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

